SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 American Independence Funds Trust American Independence Boyd Watterson Short-Term Enhanced Bond Fund (formerly known as the American Independence Strategic Income Fund) 230 Park Avenue, Suite 534 New York, NY (866) 410-2006 www.americanindependence.com April 8, 2014 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders (the “Meeting”) of the American Independence Boyd Watterson Short-Term Enhanced Bond Fund, a series of the Trust (the “Fund”), to be held at 10:00 a.m. (Eastern time) on April 25, 2014 at the Trust’s offices located at 230 Park Avenue, Suite 534, New York, NY 10169. The purpose of the Meeting is to ask shareholders to consider the following proposals: · Approval of a New Investment Sub-Advisory Agreement between American Independence Financial Services, LLC and Boyd Watterson Asset Management, LLC on behalf of the American Independence Boyd Watterson Short-Term Enhanced Bond Fund; and · Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD. Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided. We thank you for your time and for your investment in American Independence Funds Trust. Sincerely, Eric M. Rubin President American Independence Funds Trust 2 American Independence Funds Trust American Independence Boyd Watterson Short-Term Enhanced Bond Fund (formerly known as the American Independence Strategic Income Fund) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 230 Park Avenue, Suite 534, New York, NY 10169, on April 25, 2014 at 10:00 a.m. (Eastern time) for the following purposes: Proposals 1. To approve a New Investment Sub-Advisory Agreement between American Independence Financial Services, LLC and Boyd Watterson Asset Management, LLC. 2. To consider and act upon any matters incidental to the foregoing and to transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “FOR” the proposal. The matter referred to above in Proposal 1 is discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on March 31, 2014 as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Fund is entitled to one vote with respect to the proposals, with fractional votes for fractional shares. Eric M. Rubin President American Independence Funds Trust Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD(S) IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. 3 American Independence Funds Trust American Independence Boyd Watterson Short-Term Enhanced Bond Fund (formerly known as the American Independence Strategic Income Fund) PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 25, 2014 INTRODUCTION This proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) with respect to the American Independence Boyd Watterson Short-Term Enhanced Bond Fund, a series of the Trust (the “Fund”), for voting at the Special Meeting of Shareholders of the Fund to be held at 10:00 a.m. (Eastern time) on April 25, 2014 at the Trust’s offices at 230 Park Avenue, Suite 534,
